Exhibit 10.1

SUMTOTAL SYSTEMS

EXECUTIVE AND MANAGEMENT BONUS PLAN

2009

SECTION 1 - INTRODUCTION

Plan Objectives

The goal of SumTotal Systems’ Executive and Management Bonus Plan (the “Plan”)
is to enhance and reinforce the goals of SumTotal Systems (the “Company”) by
providing Participants with additional financial incentives and rewards for
attainment of such goals. Final approval of the payment of any awards made under
the Plan, including without limitation resolution of any dispute under this
Plan, is subject to the sole discretion of, for Section 16 officers, the
Compensation Committee of the Board of Directors (“Compensation Committee”) and
for all other participants, the Chief Executive Officer.

Effective Date

The Plan is effective for the year beginning January 1, 2009 and ending
December 31, 2009.

SECTION 2 - DEFINITIONS

Definitions of terms as used throughout this Plan document are as follows:

 

  •  

“Quarter” means the three-month period coinciding with the Company’s fiscal
quarters.

 

  •  

“Year” means the twelve-month period coinciding with the Company’s annual fiscal
year.

 

  •  

(defined above) “ Participant(s)” means an employee, or employees, as the case
may be, designated and approved by the Compensation Committee and/or the Chief
Executive Officer to participate in the Plan.

 

  •  

“Total Bookings” is the number published in the final bookings report.

 

  •  

“RoD Subscription Bookings (LMS)” is the number published in the final bookings
report for Learning Management RoD product, excluding services and renewals.

 

  •  

“RoD Subscription Bookings (PM)” is the number published in the final bookings
report for Performance Management RoD product, excluding services and renewals

 

  •  

Cash Flow from Operations is the number published as the net cash provided by
operating activities in the Cash Flow Statement of the financials.

 

  •  

The definition of any terms herein in the singular shall also include the
plural.

 

  •  

This Plan is intended to be a “bonus program” as defined under U.S. Department
of Labor regulation 2510.3-2(c) and shall be construed and administered in
accordance with such intention.

 

Page 1 of 5



--------------------------------------------------------------------------------

SECTION 3 - PLAN ADMINISTRATION

Administration

The Plan shall be administered by the Chief Executive Officer, and, in the case
of Section 16 Officers, by the Compensation Committee.

Participation

Participation in the Plan shall be limited to regular employees of the Company.
In selecting participants, the Chief Executive Officer and/or the Compensation
Committee shall consider an individual’s position and potential impact on the
Company’s business results and performance. A Participant who joins the plan
during the Year will have his bonus award prorated to be effective on the first
day of the month following their eligibility to participate in the Plan.

Bonus Awards

A bonus fund shall be established for purposes of determining the total award
allocations to each Participant. Computation of the total bonus pool is
described in Section 4 of this Plan. Each Participant award is determined based
on the Participant’s target incentive percentage of base salary and the
achievement of company financial goals as discussed in Section 4.

Payment of Bonuses

Normal Payment. The bonus is not considered earned until the last day of the
applicable quarter. In order to receive a payout under the Plan, the Participant
receiving the payout must be an active employee on the last day of the
applicable quarter. If termination of employment occurs for any reason other
than death, disability, or approved leave of absence, no bonus shall be deemed
earned for the Plan period in which such termination occurs.”

Payment of 2009 Bonuses, in the U.S. only, shall be made 50% in cash and 50% in
restricted stock units, which vest immediately.

Payment Under Conditions of Approved Leave of Absence, Death or Disability. If
an employee is on an approved Leave of Absence (subject to SumTotal’s Leave of
Absence policy), death or disability, either during the quarter or the year in
which a payment is made, or on the date of a Plan payment, such Participant
shall be deemed to have earned a proportionate share of what would otherwise be
that period’s actual bonus. The amount of such award shall be the amount which
would have been earned had the Participant been actively working for the Company
during the full period, multiplied by a fraction, the numerator of which is the
number of days that the Participant was actively at work during that award
period and the denominator of which is the number of days in that full award
period. If the Participant is actively working through the full period, but
dies, becomes disabled or is on an approved Leave of Absence from a date
following the full period through the date of a Plan payment, the Participant
shall receive the same payment as if the Participant was working actively for
the Company on the date of such Plan payment.

 

Page 2 of 5



--------------------------------------------------------------------------------

Payment Under Conditions of Termination. The right to participate in this Plan
will become void upon termination of employment for any reason, except as
specifically set forth effective as of the last day of employment.

Participant Transfer. If a Participant is transferred to another position within
the Company during the quarter or year, and experiences a change in his
eligibility to participate in this Plan, partial awards will be made based on a
pro rata determination as described in this section.

Timing of Payment. Notwithstanding anything in the Plan to the contrary, bonus
payments shall in no event be paid after the later of (i) March 15 following the
calendar year in which such bonus is earned or (ii) the 15th day of the 3rd
month following the close of the Company’s fiscal year in which such bonus is
earned. This Plan is intended to comply with the requirements of Section 409A of
the Internal Revenue Code and the final regulations and any guidance promulgated
thereunder (“Section 409A”) so that none of the payments and benefits to be
provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. The
Company and the Participants agree to work together in good faith to consider
amendments to this Plan and to take such reasonable actions which are necessary,
appropriate or desirable to avoid imposition of any additional tax or income
recognition prior to actual payment to the Participants under Section 409A.

Plan Changes

The Chief Executive Officer, or in the case of Section 16 Officers, the
Compensation Committee, reserves the right to amend, revoke, or terminate this
plan or any portion of it, at any time, for any reason whatsoever, with or
without cause or advance notice. Payouts may not be made under this Plan at any
time if, in the sole discretion of the Chief Executive Officer or Compensation
Committee, the overall performance of the Company does not warrant the payment
of these awards.

Other Conditions

Right of Assignment. No Participant may sell, assign, transfer, discount, or
pledge as collateral for a loan or otherwise anticipate his right to any
distribution under this plan. In the event of a Participant’s death, payment
shall be made to the Participant’s designated beneficiary, or in the absence of
such designation, to the Participant’s estate.

Right of Employment. Nothing in this Agreement alters the “at will” nature of
every Participant’s employment. In other words, a Participant or the Company may
terminate a Participant’s employment relationship for any reason or for no
reason, with or without cause or advance notice.

Withholding for Taxes. The Company shall have the right, and the Participant
consents, to deduct from all payments under this Plan any federal or state taxes
or other payroll withholdings as required by law to be withheld with respect to
such payments.

 

Page 3 of 5



--------------------------------------------------------------------------------

SECTION 4 - OPERATING RULES

Plan Design

The Plan is based 100% on financial indicators as defined below. The targets and
the payouts are cumulative on a quarter-by-quarter basis. For instance, the
payout for the second quarter is based on the cumulative results for the first
and second quarters, less any amount paid for the first quarter results. There
will be no payouts in excess of 100% of year-to-date targets during the first
three quarters. Any additional bonus beyond the 100% target will be paid as part
of the fourth quarter payment.

In the event of the failure to achieve the thresholds set forth in the Plan, the
Chief Executive Officer or in the case of Section 16 Officers, the Compensation
Committee, may in its sole discretion, approve payment of bonuses.

The bonus will be paid on a quarterly basis based on the following indicators
and weightings:

 

  •  

25% RoD Subscription Bookings (LMS)

 

  •  

25% RoD Subscription Bookings (PM)

 

  •  

25% Total Bookings

 

  •  

25% Cash Flow from Operations

Plan Payout based on achieving the following levels for RoD Subscriptions (LMS),
RoD Subscriptions Bookings for (PM), Total Bookings and Cash Flow from
Operations.

 

  •  

Achieve less than 80% of plan                              0% payout

 

  •  

Achieve 80% of plan                                            50% payout

 

  •  

Achieve 100% of plan                                       100% payout

 

  •  

Straight-line payout between 80-100% of plan.

Each financial indicator stands on its own for purposes of assessing quarterly
results however, no payment of any financial indicator will be made if cash flow
from operations is not positive.

If the Corporate Financial Performance exceeds 100% in all of the elements (all
bookings indicator and cash flow from operations) then the payout is increased
up to a maximum of 140% payout at 120% achievement.

 

Page 4 of 5



--------------------------------------------------------------------------------

EXAMPLE AT 100% OF TARGET

 

Assumptions:   

$100,000 base salary, 25% target bonus

 

(0.25 x $100,000=$25,000)

Target met at 100% for each indicator

 

Indicator

   Per Quarter
Maximum    Annual Total
Maximum

RoD Subscription Bookings LMS 25%

   $ 1,562.50    $ 6,250.00

RoD Subscription Bookings PM 25%

   $ 1,562.50    $ 6,250.00

Total Bookings 25%

   $ 1,562.50    $ 6,250.00

Cash Flow from Operations 25%

   $ 1,562.50    $ 6,250.00

Total Business Financials Bonus Target

   $ 6,250.00    $ 25,000.00

Note: In the U.S.  1/2 of the bonus will be paid in Restricted Stock Units,
vested immediately.

 

Page 5 of 5